ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Amy Karozos                                             Robert J. Henke
Greenwood, Indiana                                      Donna Lewis
                                                        Indiana Department of Child Services
                                                        Indianapolis, Indiana
_____________________________________________________________________________

                                         In the
                          Indiana Supreme Court                                 FILED
                                                                             Mar 13 2012, 2:32 pm
                          _________________________________
                                                                                     CLERK
                                  No. 49S02-1107-JC-416                            of the supreme court,
                                                                                   court of appeals and
                                                                                          tax court




IN THE MATTER OF: K.D. & K.S.

S.S. (FATHER),
                                                        Appellant (Respondent below),

                                          V.

THE INDIANA DEPARTMENT OF CHILD
SERVICES,                                               Appellee (Petitioner below),

AND

CHILD ADVOCATES, INC.,
                                                        Co-Appellee (Guardian Ad Litem).

                          _________________________________

   Appeal from the Marion Superior Court, Nos. 49D09-0911-JC-050107 & 49D09-0911-JC-
                                          050108
                           The Honorable Marilyn Moores, Judge
                           The Honorable Beth Jansen, Magistrate
                          _________________________________

      On Petition to Transfer from the Indiana Court of Appeals, No. 49A02-1004-JC-462
                           _________________________________

                                      March 13, 2012
David, Justice.

        We have granted transfer in this case where a party to a CHINS matter requested a fact-
finding hearing and was instead given a contested dispositional hearing. We write to clarify any
ambiguity that exists regarding the differences between a CHINS adjudication and the procedural
due process safeguards that are in place for parties to a CHINS disposition. We hold that a
parent who requests a contested fact-finding hearing has a due process right to that hearing.

                                 Facts and Procedural History

        S.S. (Stepfather) and K.S. (Mother) have been married for five years. Mother has two
children, K.D., who was born on June 19, 1992, and K.S., who was born on April 1, 1995. In
2009, the Department of Child Services (DCS) was contacted when letters that K.D. wrote to her
boyfriend surfaced and contained allegations of inappropriate contact of a sexual nature between
K.D. and Stepfather.    K.D. explained that she wrote the letters because she was angry at
Stepfather and that he never touched her inappropriately. During the course of its investigation,
DCS learned that fifteen years earlier Stepfather was convicted of child molesting as a Class A
felony and criminal confinement as a Class C felony. Stepfather was incarcerated but never
completed any sex-offender treatment. By refusing to complete his sex-offender treatment
program, Stepfather violated his probation and was required to serve additional time
incarcerated. When asked about these convictions, Stepfather blamed the then twelve-year-old
victim and the victim‟s mother, refused to take responsibility for the child molestation, and
indicated his convictions were a result of a plea agreement to avoid additional convictions and
additional jail time.

        DCS, Mother, and Stepfather entered into a program of informal adjustment where
Mother and Stepfather agreed to maintain an appropriate home and complete home-based
counseling, and Stepfather agreed to complete a sex-offender program. The program required
Stepfather to complete a sexual history questionnaire, participate in group counseling sessions,
and complete a polygraph examination.         Stepfather did not complete the sexual history
questionnaire or the polygraph, and he did not regularly participate or attend the group
counseling sessions.    At the end of the six-month term of the Informal Adjustment, DCS
requested additional time for Stepfather to complete the sex-offender treatment.

                                                2
       In October 2009, DCS held a child and family team meeting to address Stepfather‟s non-
compliance.    Stepfather, Mother, DCS case manager, DCS supervisor, the home-based
counselor, and Dr. Trimble, Stepfather‟s sex-offender counselor, all attended the meeting. At
that meeting, Dr. Trimble informed those present that Stepfather failed to attend eight of the
weekly sessions between July 30 and October 26, 2009. When he was attending the group
therapy sessions, Stepfather would respond, “I don‟t want to participate.” When Dr. Trimble
confronted him, Stepfather told him, “I‟m done. I don‟t need this, and I‟m getting a lawyer.”

       On November 2, 2009, DCS filed a petition alleging that K.D. and K.S. were children in
need of services (CHINS) as defined in Indiana Code section 31-34-1-1 (2008). On December
10, 2009, Mother admitted the children were CHINS. Specifically, Mother admitted,

       On or about October 30, 20009 the Marion County Department of Child Services
       (MCDCS) determined by its Family Case Manager (FCM) [], these children to be
       in need of services because their mother, [K.S.] and their stepfather, [S.S.], have
       been involved with the DCS through an Informal Adjustment but have failed to
       successfully complete all services under the agreement. Specifically, [Stepfather]
       is an untreated sexual offender and has not yet completed his sexual offender
       treatment, but [Mother] continues to allow him to live in the home. Therefore the
       family can benefit from services.

       Stepfather continued to deny the allegations that the children were CHINS. The court set
the matter for a dispositional hearing for Mother and a contested fact-finding hearing for
Stepfather. After Mother‟s admission, but prior to the contested fact-finding hearing scheduled
for Stepfather, this Court decided In re N.E. v. DCS, 919 N.E.2d 102 (Ind. 2010). Based on its
interpretation of In re N.E., the trial court converted the contested fact-finding hearing scheduled
for Stepfather into a contested dispositional hearing. The trial court determined that a contested
fact-finding hearing as to Stepfather was not required.

       At the contested dispositional hearing, the juvenile court swore in witnesses, took
testimony, allowed Stepfather‟s counsel to cross-examine witnesses, allowed Stepfather‟s
counsel to challenge the admissibility of evidence, allowed Stepfather‟s counsel to offer exhibits
and witnesses, asked for closing arguments, allowed for proposed findings, and took the matter
under advisement.




                                                 3
          At the conclusion of the hearing, the court ordered Stepfather to leave the family home
for the safety of the children. DCS was ordered to immediately remove the children if Stepfather
did not leave. Stepfather told the court, “I ain‟t going nowhere. You can forget that.” Then the
bailiff was instructed to have Stepfather leave the courtroom.

          On April 5, 2010, the trial court entered findings of fact and conclusions of law, which
held that the children had previously been adjudicated CHINS and that Stepfather was now
ordered to complete a sexual-offender treatment program. The court ordered Stepfather to
remain out of the home until further recommendation of the parties.

          Stepfather appealed the juvenile court‟s order finding the children to be in need of
services. A majority of the Court of Appeals found that Stepfather was denied due process by
not receiving a fact-finding hearing. In re K.D. v. DCS, 942 N.E.2d 894, 901 (Ind. Ct. App.
2011). We granted transfer.

                                            Standard of Review

          A CHINS proceeding is a civil action; thus, “the State must prove by a preponderance of
the evidence that a child is a CHINS as defined by the juvenile code.” In re N.E., 919 N.E.2d
102, 105 (Ind. 2010). We neither reweigh the evidence nor judge the credibility of the witnesses.
Egly v. Blackford County Dep‟t of Pub. Welfare, 592 N.E.2d 1232, 1235 (Ind. 1992). We
consider only the evidence that supports the trial court‟s decision and reasonable inferences
drawn therefrom. Id. We reverse only upon a showing that the decision of the trial court was
clearly erroneous. Id.

                                        I. The CHINS Adjudication

          There are three elements DCS must prove for a juvenile court to adjudicate a child a
CHINS. DCS must first prove the child is under the age of eighteen; DCS must prove one of
eleven1 different statutory circumstances exist that would make the child a CHINS; and finally,
in all cases, DCS must prove the child needs care, treatment, or rehabilitation that he or she is not




1
    These eleven different statutory circumstances are codified in Indiana Code sections 31-34-1-1 to 11.
                                                      4
receiving and that he or she is unlikely to be provided or accepted without the coercive
intervention of the court. In re N.E., 919 N.E.2d at 105.

        In this case, DCS alleged the children were CHINS under the general category of neglect
as defined in Indiana Code section 31-34-1-1. The statute reads as follows:

        A child is a child in need of services if before the child becomes eighteen (18)
        years of age:
                    (1) The child‟s physical or mental condition is seriously impaired or
                        seriously endangered as a result of the inability, refusal, or neglect
                        of the child‟s parent, guardian, or custodian to supply the child
                        with necessary food, clothing, shelter, medical care, education, or
                        supervision; and
                    (2) The child needs care, treatment, or rehabilitation that;
                                      (A)     The child is not receiving; and
                                      (B)     Is unlikely to be provided or accepted without
                                              the coercive intervention of the Court.

Ind. Code § 31-34-1-1 (2008).

        Most CHINS adjudications fall under what is commonly referred to in the juvenile courts
as the neglect statute, Indiana Code section 31-34-1-1. In fact, this is the statute under which the
child N.E. was adjudicated a CHINS. However, other statutes exist, all with different definitions
of what constitutes a child being in need of services. For example, a child could be alleged to be
a CHINS because of physical or mental abuse2 or sexual abuse.3 In some instances, a child can
be adjudicated a CHINS, and the allegations do not mention any misconduct by the parent, such


2
  Ind. Code § 31-34-1-2 states as follows:
(a) A child is a child in need of services if before the child becomes eighteen (18) years of age:
             (1) the child‟s physical or mental health is seriously endangered due to injury by the act or
                  omission of the child‟s parent, guardian, or custodian; and
             (2) the child needs care, treatment, or rehabilitation that:
                      (A) the child is not receiving; and
                      (B) is unlikely to be provided or accepted without the coercive intervention of the
                           court.
(b) Evidence that the illegal manufacture of a drug or controlled substance is occurring on property where
a child resides creates a rebuttable presumption that the child‟s physical or mental health is seriously
endangered.
3
  Indiana Code sections 31-34-1-3, 31-34-1-4, and 31-34-1-5 all deal with sexual offenses and outline a
number of criminal statutes that correspond with a CHINS adjudication based on various statutorily
defined sexual offenses.
                                                    5
as a child endangering his or her own or another‟s health,4 or simply a missing child.5 A child
could be adjudicated a CHINS if the parents fail to participate in school disciplinary
proceedings.6 Finally, a child can be adjudicated a CHINS due to being deprived of necessary
nutrition or medical intervention7 or being born positive for alcohol or other drugs.8 However, in
all cases, DCS still bears the burden of proving all three basic elements of each CHINS statute.
Moreover, because DCS has to prove all three basic elements, each parent9 has the right to
challenge those elements.

        Juvenile court judges are often faced with the challenge of balancing multiple factors and
multiple voices in a CHINS case. Judges must uphold the due process rights of parents, apply
the proper law, and take into account recommendations and input from the court appointed
special advocate (CASA), DCS, parents, step-parents, guardians, grandparents, the child, and
often several attorneys. By their very nature, these cases do not fit neatly defined guidelines.

        Juvenile law is constructed upon the foundation of the State‟s parens patriae power,
rather than the adversarial nature of corpus juris. Kent v. United States, 383 U.S. 541, 554
(1966). Indeed, juvenile court jurisdiction “is rooted in social welfare philosophy rather than in
the corpus juris.” Id. The purpose of the CHINS adjudication is to “protect the children, not
punish parents.” In re N.E., 919 N.E.2d at 106. The process of the CHINS proceeding focuses
on “the best interests of the child, rather than guilt or innocence as in a criminal proceeding.” Id.
As previously mentioned, sometimes a child can be adjudicated a CHINS through no fault of the

4
  Id. § 31-34-1-6 states as follows:
A child is a child in need of services if before the child becomes eighteen (18) years of age:
     (1) the child substantially endangers the child‟s own health or the health of another individual; and
     (2) the child needs care, treatment, or rehabilitation that:
             (A) the child is not receiving; and
             (B) is unlikely to be provided or accepted without the coercive intervention of the court.
5
  Id. § 31-34-1-8 states as follows:
A child is a child in need of services if before the child becomes eighteen (18) years of age:
     (1) the child is a missing child (as defined in IC 10-13-5-4); and
     (2) the child needs care, treatment, or rehabilitation that:
             (A) the child is not receiving; and
             (B) is unlikely to be provided or accepted without the coercive intervention of the court.
6
  Id. § 31-34-1-7.
7
  Id. § 31-34-1-9.
8
  Id. § 31-34-1-10, -11.
9
  This opinion uses the word “parent” based on the facts of this case, but the statutes refer to a parent,
guardian, or custodian, all of which are still applicable to this opinion.
                                                    6
parent, such as the missing child, or the child endangering his own health. Other times, only one
parent may be responsible for a CHINS adjudication. For example, only the child‟s mother
could be responsible for a child being born positive for alcohol or drugs. Sometimes, physical
abuse of the child occurs at the hands of only one parent. Finally, situations arise when a CHINS
adjudication is based on both parents‟ behavior, as is the case frequently under the “neglect”
statute, Indiana Code section 31-34-1-1.

       A parent may admit or deny the allegations of the CHINS petition. Ind. Code § 31-34-
10-6. If the parent does not admit the allegations, the juvenile court shall hold a fact-finding
hearing. Id. § 31-34-11-1. At the fact-finding hearing, the sole issue before the court is whether
the child is a CHINS based upon the criteria in the CHINS statute. T.Y.T. v. Allen County Div.
of Family & Children, 714 N.E.2d 752, 756 (Ind. Ct. App. 1999).

       Apparent conflict arises from Indiana code section 31-34-10-8, which states, “If the
parent, guardian, or custodian admits [the allegations in the CHINS petition], the juvenile court
shall do the following: (1) Enter judgment accordingly. (2) Schedule a dispositional hearing.” It
thus appears from a reading of the section that if a parent admits his or her child is a CHINS,
judgment is entered. That would be in conflict with Indiana code section 31-34-11-1, which
states the juvenile court shall hold a fact-finding hearing if the allegations of the petition have not
been admitted. We discuss what to do when these statutes collide: when one parent wishes to
admit and one parent wishes to deny the child is in need of services. “Where two statutes are in
apparent conflict they should be construed, if it can be reasonably done, in a manner so as to
bring them into harmony.” Patrick v. Miresso, 848 N.E.2d 1083, 1086 (Ind. 2006).

       In this case, Mother admitted to not completing services and to allowing Stepfather, an
untreated sexual offender, to live in the home with her children. Stepfather, however, denied that
the children were CHINS and requested a fact-finding hearing, which DCS stated it believed was
required. The trial court misinterpreted In re N.E. and believed a fact-finding hearing was
unnecessary and scheduled a contested dispositional hearing. In In re N.E., this court was faced
with determining if a child could be adjudicated a CHINS when allegations were made solely
against a mother, and not a father. 919 N.E.2d at 104. In that case, DCS filed the CHINS
petition alleging that Mother was unable to protect her children from domestic violence. Id. at


                                                  7
106. We held on the circumstances of that case, it was not necessary for the CHINS petition to
make any allegations with respect to father. In this case, the issue is different.

       In this case, DCS alleged K.D. and K.S. to be CHINS based on actions of both mother
and father. “A CHINS adjudication focuses on the condition of the child.” Id. at 105. Such
adjudication “does not establish culpability on the part of a particular parent.” Id. A CHINS
adjudication is dependent on DCS proving by a preponderance of the evidence a number of
statutorily defined criteria set forth by the General Assembly. However, we have no evidence in
the record at a fact-finding hearing that Stepfather was an untreated sex offender, or how that
made the children in need of services. This lack of a fact-finding hearing is why In re N.E. and
the present case are distinguishable. The father in In re N.E. received a fact-finding hearing,
while the Stepfather in the present case did not. The father in In re N.E. presented evidence and
cross-examined witnesses at a fact-finding hearing. Our analysis of In re N.E. would have been
markedly different had the father not been given a fact-finding hearing.

       In re N.E. correctly stated, “[b]ecause a CHINS determination regards the status of the
child, a separate analysis as to each parent is not required in the CHINS determination stage.”
919 N.E.2d at 106. While a separate analysis as to each parent is not always required, it is
sometimes necessary. We agree with the Court of Appeals majority that In re N.E. simply
clarified “that a CHINS adjudication is not rendered „as to Father‟ or „as to Mother,‟ etc.” In re
K.D. v. DCS, 942 N.E.2d 894, 900 (Ind. Ct. App. 2011). In the present case, a separate analysis
was necessary because allegations were made regarding each parent, and each parent could
challenge that the coercive intervention of the court was necessary. The trial court‟s position
was that a contested dispositional hearing was sufficient for Stepfather.            Unfortunately, a
contested dispositional hearing did not provide him the opportunity to contest the underlying
CHINS adjudication.

       Situations can exist where an admission by a parent would be incapable of providing a
factual basis for the CHINS adjudication. For example, if parents are divorced or separated, one
parent could not admit the child is a CHINS based on allegations of what occurred in the other
parent‟s home, unless that parent had first-hand knowledge of what transpired.              Such an
attempted admission by the parent would likely fall short of being able to establish a factual basis


                                                  8
for the event that transpired.    Furthermore, allowing this type of admission could lead to
vindictive admissions, designed to attack the other parent in cases of parents who are divorced or
are going through contentious separations. Speculation is not enough for a CHINS finding.
D.H. v. Marion County Office of Family & Children, 859 N.E.2d 737, 744 (Ind. Ct. App. 2007).
In such scenarios, a contested fact-finding hearing would be necessary to adjudicate the child a
CHINS. In re N.E. does not stand for the proposition that anytime a parent makes an admission
that the child is a CHINS, such adjudication automatically follows. Each circumstance when a
parent admits the allegations set forth in the DCS petition is case specific. Each parent has the
choice to admit the child is in need of services.

       For example, a scenario could exist where a child is born positive for cocaine and the
mother wants to admit the child is a CHINS, but the father, who has no problems of his own and
does not live with the mother, wants to contest that his newborn child is a CHINS. While he
might not contest the factual allegation the mother is admitting, he has the right to contest the
allegation that his child needs the coercive intervention of the court. This particular element of
the CHINS statutes, that the coercive intervention of the court is necessary to provide the child
with certain services, is often contested in scenarios such as this. One parent may not believe the
child needs care, treatment, or rehabilitation that they are not receiving and are unlikely to be
provided or accepted without the coercive intervention of the court. In such a scenario, one
parent should not be forced to forgo his or her due process based upon the other parent‟s
admission. We contrast this with In re N.E., where the mother made an admission and the father
still had a contested fact-finding hearing. Of course, we acknowledge that in many situations
where DCS is involved, it is common for the children to have absent or even unknown parents.
In those situations, it is critical that DCS properly serve all parties, by publication if necessary,
and if the absent parent is not present, a default judgment could be entered.               In such
circumstances, it would not be necessary to give that absent parent a second bite at the apple of
the fact-finding hearing.




                                                    9
                                             II. Due Process

       Due process requires “the opportunity to be heard at a meaningful time and in a
meaningful manner.” Mathews v. Eldridge, 424 U.S. 319, 333 (1976). We have previously
written that the process due in a termination of parental rights action turns on balancing three
Mathews factors: (1) the private interests affected by the proceeding; (2) the risk of error created
by the State‟s chosen procedure; and (3) the countervailing governmental interest supporting use
of the challenged procedure. In re C.G., 954 N.E.2d 910, 917 (2011). We hold these same
factors apply to a due process analysis of a CHINS adjudication. In the present case we examine
the Mathews factors in the context of Stepfather not being provided a fact-finding hearing, but
instead a contested dispositional hearing.

       Following the CHINS adjudication, the trial court conducts a dispositional hearing to
consider the alternatives for the child‟s care, treatment, placement, or rehabilitation; the
participation of the parent, guardian or custodian; and the financial responsibility for the services
provided. Ind. Code § 31-34-19-1. Following the dispositional hearing, the juvenile court issues
a dispositional order that sets forth the plan of care, treatment, or rehabilitation necessary to
address the child‟s needs. Indiana Code section 31-34-19-10 provides,

   (a) The juvenile court shall accompany the court‟s dispositional decree with written
       findings and conclusions upon the record concerning the following:
                    (1) The needs of the child for care, treatment, rehabilitation, or
                         placement.
                    (2) The need for participation by the parent, guardian, or custodian
                         in the plan of care for the child.
                    (3) Efforts made, if the child is a child in need of services, to:
                              (A) prevent the child‟s removal from; or
                              (B) reunite the child with;
                      the child‟s parent, guardian, or custodian in accordance with
                      federal law.
                    (4) Family services that were offered and provided to:
                              (A) a child in need of services; or
                              (B) the child‟s parent, guardian, or custodian;
                              in accordance with federal law.
                    (5) The court‟s reasons for the disposition.
   (b) The juvenile court may incorporate a finding or conclusion from a pre-
       dispositional report as a written finding or conclusion upon the record in the
       court‟s dispositional decree.


                                                 10
       “Although the juvenile court has broad discretion in determining what programs and
services in which a parent is required to participate, the requirements must relate to some
behavior or circumstances that was revealed by the evidence.” A.C. v. Marion County Dep‟t of
Child Servs., 905 N.E.2d 456, 464 (Ind. Ct. App. 2009). Stepfather has constantly denied he
needed sex-offender treatment. DCS did not prove at the fact finding Stepfather needed sex-
offender treatment. Instead, the juvenile court interpreted In re N.E. to stand for the proposition
that if one parent admits the child is a CHINS, the child is automatically a CHINS. In an attempt
to provide Stepfather with due process, the juvenile court held a contested dispositional hearing.
However, we hold under these facts, the contested dispositional hearing did not provide
Stepfather due process because he was not given an opportunity to first contest the CHINS
allegation.

       Every CHINS proceeding “has the potential to interfere with the rights of parents in the
upbringing of their children.” In re N.E., 919 N.E.2d at 108. Due process at all stages of a
CHINS case is so vital because “procedural irregularities, like an absence of clear findings of
fact, in a CHINS proceeding may be of such import that they deprive a parent of procedural due
process with respect to a potential subsequent termination of parental rights.” In re J.Q., 836
N.E.2d 961, 967 (Ind. Ct. App. 2005). It is also a double-edged sword because not only must we
ensure parental due process is upheld, but we also acknowledge that “a primary purpose and
function of the [State] is to encourage and support the integrity and stability of an existing family
environment and relationship.” Jackson v. Madison County Dep‟t of Family & Children, 690
N.E.2d 792, 793 (Ind. Ct. App. 1998), trans. denied.

       [F]orcing unnecessary requirements upon parents whose children have been
       adjudicated as CHINS could set them up for failure with the end result being not
       only a failure to achieve the goal of reunification, but potentially, the termination
       of parental rights. See I.C. § 31-34-16-4 (stating that the juvenile court “shall
       advise the parent that failure to participate . . . can lead to the termination of the
       parent-child relationship”). These possible ramifications are inconsistent with the
       general requirement that “the [DCS] shall make reasonable efforts to preserve and
       reunify families,” I.C. § 31-34-21-5.5, and unduly interfere with the parent-child
       relationship.

A.C., 905 N.E.2d at 464–65 (omission and second alteration in original).




                                                 11
       In the present case, DCS wanted the Stepfather to participate and complete a sex-offender
treatment program. That is the reason why DCS became involved with this family through an
informal adjustment, and Stepfather‟s failure to complete such a program is why the CHINS
petition was filed. The essence of this case was about the Stepfather‟s sex-offender counseling.
The Stepfather and DCS requested a fact-finding hearing be held. By failing to provide the fact-
finding hearing, Stepfather was deprived of due process at the CHINS adjudication stage.
Without being able to challenge the evidence, Stepfather was sent through one barrier between
him and DCS having the statutory authority to file a termination of parental rights petition. A
contested dispositional hearing does not cure the lack of fact-finding hearing when the facts
warrant such a hearing.

       Applying the Mathews factors, the private interests affected by the CHINS fact-finding
proceeding are substantial. The CHINS adjudication places a parent one possible step closer to
the filing of a termination-of-parental-rights petition.      The countervailing interest of not
affording a parent the opportunity to contest the fact-finding hearing is a swift CHINS
adjudication. However, our legislature has codified certain deadlines for fact-finding hearings to
be held. Ind. Code § 31-34-11-1. We also point out that parents have less protections in a
dispositional hearing than they have in a fact-finding hearing.         Therefore, it would be
advantageous for DCS to proceed to a contested dispositional hearing and bypass the fact-finding
hearing. At a dispositional hearing, the juvenile court can admit the dispositional report of DCS
even if it includes hearsay. In re C.B., 865 N.E.2d 1068, 1072 (Ind. Ct. App. 2007). “Any
predispositional report may be admitted into evidence to the extent that the report contains
evidence of probative value even if the report would otherwise be excluded.” Ind. Code § 31-34-
19-2(a). The contested fact-finding hearing held by the juvenile court in the present case did not
afford Stepfather the same due process as he would have received in a contested fact-finding
hearing. Because we have an “interlocking statutory scheme governing CHINS and involuntary
termination of parental rights” we are compelled to “make sure that each procedure is conducted
in accordance with the law.” In re J.Q., 836 N.E.2d at 967.

       In harmonizing Indiana code sections 31-34-10-8 and 31-34-11-1, we find that an
abundance of caution should be used when interfering with the makeup of a family and entering
a legal world that could end up in a separate proceeding with parental rights being terminated.

                                               12
We hold that when one parent wishes to admit and another parent wishes to deny the child is in
need of services, the trial court shall conduct a fact-finding hearing as to the entire matter.10 We
find this consistent with previous case law on CHINS and termination of parental rights issues
and consistent with the ultimate social welfare policy of juvenile law. It is important to take
extra time to provide due process for the parents to avoid jeopardizing any termination or
adoption proceedings for lack of due process during the CHINS adjudication stage. Such an
issue could lead to an even longer length of time for a child to gain ultimate permanency. By
focusing on due process of the parents at the CHINS adjudication stage, all parties in the CHINS
proceeding ultimately benefit, including the child.         Although we do not believe many
circumstances exist in which one parent is willing to admit and the other parent is not willing to
admit based on the coercive-intervention prong of the CHINS statutes, due process nonetheless
gives parents the right to a contested fact-finding hearing and DCS should otherwise be prepared
to prove these cases by a preponderance of the evidence.

                                            Conclusion

       While a CHINS determination establishes the status of a child and a separate analysis as
to each parent is not automatically required, as In re N.E. established, there are fact-sensitive
situations where due process guarantees require separate fact findings for each parent. The due
process of the parties and the status of the child are mutually exclusive. Whenever a trial court is
confronted with one parent wishing to make an admission that the child is in need of services and
the other parent wishing to deny the same, the trial court shall conduct a fact-finding hearing as
to the entire matter. We remand to the trial court to provide Stepfather with a fact-finding
hearing.



Shepard, C.J., and Dickson, Sullivan, and Rucker, JJ., concur.




10
  As mentioned previously, this would not prevent the trial court from going forward once publication
has been entered on any absent or unknown parents.

                                                 13